DETAILED ACTION
Claims 1-10 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  claim 10 recites “a planar formation” in line 7 which should be “the planar formation”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites “each said adapter” in line 1.  Claim 7 only recites that the bridge comprises “an adapter” so it is unclear why claim 8 recites “each” said adapter as the term “each” implies more than one adapter.  The examiner is interpreting this claim to mean that the adapter is disposed on an end region and comprises protruding fastening arms. 
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamauchi (JPH10195751).
Regarding claim 10, Yamauchi describes an embroidery frame assembly (embroidery frame 70, brackets 73, 79) of an embroidery system, the embroidery frame assembly comprising an embroidery frame (70) having a first frame (inner frame 72) and a second frame (outer frame 71) and a device (see annotated Fig. 13) for at least one of clamping or holding a portion of a planar formation (fabric 49) to be processed between the first and second frames (72, 71), the first frame (72) is adapted to be disposed on an upper side (see Fig. 13) and the second frame (71) is adapted to be disposed on a lower side of a planar formation (49), a secondary connector (locking groove 84) which is configured to be releasably connectable to a primary connector (this element is not positively claimed, 84 is fully capable of connecting to a primary connector) of an embroidery module disposed outside the first frame (this element is not positively recited, the secondary connector is fully capable of connecting to an embroidery module outside the first frame), so as to be radially spaced apart from the first frame (fully capable of being spaced from the first frame), and is rigidly connected in a permanent or releasable manner to the first frame (72) by a bridge (see annotated Fig. 13).

    PNG
    media_image1.png
    813
    611
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konig et al. (US 20070101917) in view of Yamauchi (JPH10195751). 
Regarding claim 1, Konig describes an embroidery system (see Fig. 5a), comprising: 
a sewing machine (sewing machine 27) having a lower arm (free arm 31) which protrudes laterally from a machine stand (see annotated Fig. 3a), an upper side (see annotated Fig. 3a) of said lower arm (31) defining a sewing plane; 
an embroidery module (embroidery module 1) and an embroidery frame (embroidery hoop 25), the embroidery module (1) comprises: 
a first support (hoop support 13) on which a primary connector (embroidery hoop adapter 21) is mounted so as to be movable in a second displacement direction (Y-direction, para. 0024) parallel to the sewing plane, 
said first support (13) is disposed opposite the machine stand or laterally next to the lower arm (31, see Fig. 4a, for example) and is mounted so as to be movable in a first displacement direction (x-direction, parallel, para. 0023) parallel to the sewing plane.
The embroidery system of Konig is silent as to how the embroidery frame is clamped or connected to the machine and thus fails to disclose the embroidery frame comprises: a first frame and a second frame, a device for at least one of clamping or holding a portion of a planar formation to be processed between the first and second frames,
the first frame is adapted to be disposed on an upper side and the second frame is adapted to be disposed on a lower side of the planar formation, 
a secondary connector, which is releasably connectable to the primary connector of the embroidery module, disposed outside the first frame, so as to be radially spaced apart from the first frame, and is rigidly connected to the first frame by a bridge.
In related art for embroidery, Yamauchi describes
the embroidery frame (embroidery frame 70, brackets 73, 79) comprises: 
a first frame (inner frame 72) and a second frame (outer frame 71), 
a device (see annotated Fig. 13 below) for at least one of clamping or holding a portion of a planar formation (fabric 49) to be processed between the first and second frames (72, 71),
the first frame (72) is adapted to be disposed on an upper side and the second frame (71) is adapted to be disposed on a lower side of the planar formation (49), 
a secondary connector (locking groove 84), which is releasably connectable to the primary connector (mounting portion 62, with locking pin 65, but present in Konig) of the embroidery module (from Konig), disposed outside the first frame (connection is outside of the frame), so as to be radially spaced apart from the first frame (72), and is rigidly connected to the first frame (72) by a bridge (see annotated Fig. 13).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the attachment of Konig to include the bracket of Yamauchi in order to permit a tubular object to be embroidered on the machine (Yamauchi, para. 0003 describing a tubular object) and to permit attachment of the embroidery loop to the machine. 

    PNG
    media_image2.png
    813
    665
    media_image2.png
    Greyscale

Regarding claim 2, the system of Konig as modified includes wherein the bridge (see annotated Fig. 13 above, Yamauchi) comprises at least one connecting portion (see annotated Fig. 13, Yamauchi) which connects the first frame (72, Yamauchi) to the secondary connector (84, Yamauchi) and bridges the second frame (71, Yamauchi) when the second frame is connected to the first frame (72, Yamauchi).
Regarding claim 3, the system of Konig as modified includes wherein the bridge (se) is configured as a tunnel (see annotated Fig. 13, Yamauchi), and the connecting portion (see annotated Fig. 13, Yamauchi) upwardly delimits a void between the first frame (72, Yamauchi) and the secondary connector (84, Yamauchi).
Regarding claim 4, the system of Konig as modified includes wherein the bridge (see annotated Fig. 13, Yamauchi) comprises three-dimensional structures for increasing stability (is a three-dimensional structure).
Regarding claim 5, the system of Konig as modified does not explicitly describe wherein the bridge is made at least one of plastic, a composite material, or from metal.
Konig does describe a different embodiment that includes where mounting brackets are made of iron (para. 0037).  
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the brackets to be made of iron in order to provide durability to the structure. 
Regarding claim 6, the system of Konig as modified includes wherein at least one of the bridge and the first frame or the bridge (see annotated Fig. 13, Yamauchi) and the secondary connector (84) are integrally configured (are integrally configured).
Regarding claim 7, the system of Konig as modified includes wherein the bridge (see annotated Fig. 13, Yamauchi) comprises an adapter (fixing portion 80) which is permanently or releasably connectable to at least one of the first frame (72) or the secondary connector (84).
Regarding claim 8, the system of Konig as modified includes wherein each said adapter (80, Yamauchi) is disposed on an end region of the connecting portion (is on an end region, see Fig. 13, Yamauchi) and on both sides of the bridge (there are adapters on both sides of the bridge) and comprises protruding fastening arms (see annotated Fig. 13, Yamauchi).
Regarding claim 9, the system of Konig as modified includes wherein an embroidery frame assembly comprising the secondary connector (84, Yamauchi), the bridge and the embroidery frame (70, Yamauchi) has a coding with a code (protruding portion 82, Yamauchi) which unambiguously identifies said embroidery frame assembly (“identifies” the embroidery frame assembly inasmuch as claimed).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references are cited that could be utilized as anticipatory or obviousness-type references.  Furthermore, Hagino (US 20060060116) is cited for including wireless tags which are read by the machine. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J. LYNCH/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA L HOEY/Primary Examiner, Art Unit 3732